This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A15-1144

                                   State of Minnesota,
                                      Respondent,

                                           vs.

                                 Gregory Mark Bowles,
                                      Appellant

                                   Filed May 31, 2016
                                        Affirmed
                                      Worke, Judge

                              Stearns County District Court
                                File No. 73-CR-13-3289

Lori Swanson, Attorney General, Robert A. Plesha, Assistant Attorney General, St. Paul,
Minnesota

Cathryn Middlebrook, Chief Appellate Public Defender, Julie Loftus Nelson, Assistant
Public Defender, St. Paul, Minnesota

      Considered and decided by Worke, Presiding Judge; Reilly, Judge; and Smith,

Tracy, Judge.

                        UNPUBLISHED OPINION

WORKE, Judge

      Appellant challenges his third-degree assault conviction, arguing that the evidence

was insufficient to show that he inflicted substantial bodily harm. We affirm.
                                     DECISION

       A jury found appellant Gregory Mark Bowles guilty of third- and fifth-degree

assault and two counts of terroristic threats. Bowles challenges the sufficiency of the

evidence to sustain his conviction of third-degree assault, arguing that the victim’s

injuries do not constitute substantial bodily harm.

       When reviewing the sufficiency of the evidence, this court reviews “the record to

determine whether the evidence, when viewed in a light most favorable to the

conviction,” is sufficient to allow the jury to reach the verdict that it did. State v. Webb,

440 N.W.2d 426, 430 (Minn. 1989). This court will not disturb the verdict if the jury,

“acting with due regard for the presumption of innocence and for the necessity of

overcoming it by proof beyond a reasonable doubt, could reasonably conclude that [the

appellant] was proven guilty of the offense charged.” Bernhardt v. State, 684 N.W.2d
465, 476–77 (Minn. 2004) (quotation omitted).          This court assumes that “the jury

believed the state’s witnesses and disbelieved any evidence to the contrary.” State v.

Moore, 438 N.W.2d 101, 108 (Minn. 1989).

       “Whoever assaults another and inflicts substantial bodily harm” is guilty of third-

degree assault. Minn. Stat. § 609.223, subd. 1 (2012). Substantial bodily harm is “bodily

injury which involves a temporary but substantial disfigurement, or which causes a

temporary but substantial loss or impairment of the function of any bodily member or

organ, or which causes a fracture of any bodily member.” Minn. Stat. § 609.02, subd. 7a

(2012).




                                             2
       Here, when Bowles was a patient in a hospital, A.O., a behavioral-health case

manager, was called to calm him down. A.O. calmed Bowles, but he had a second

outburst.   During the second outburst, Bowles struck A.O. so hard that she flew

backwards and hit her head. At Bowles’s jury trial, A.O. testified that she suffered

bruises and a concussion.

       Bowles claims that A.O.’s concussion does not amount to substantial bodily harm

because she “never lost consciousness.” But while Bowles cites State v. Larkin, for the

proposition that a temporary loss of consciousness amounts to substantial bodily harm, he

cites no caselaw that states that a victim must lose consciousness in order to suffer

substantial bodily harm. See 620 N.W.2d 335, 337 (Minn. App. 2001).

       Bowles also discounts A.O.’s testimony that she suffered a concussion, claiming

that an MRI and a CT scan showed no injuries. But, for purposes of our review, we

assume that the jury believed A.O.’s testimony. See Moore, 438 N.W.2d at 108. Further,

other evidence corroborated A.O.’s statement that she suffered a concussion.

       A.O. testified that she had an MRI and her diagnosis was “closed head injury,

which means injury to [her] brain.” Dr. John Mertz testified that he treated A.O. for a

“fairly large hematoma [over] her occipital area,” meaning “blood in between the skin

and the skull on the back of the head.” While a CT of A.O.’s head did not show any

acute injuries, Dr. Mertz explained that a concussion may not be observable on a CT. Dr.

Mertz defined a concussion as “a head injury that you don’t see any observable lesions on

the CT from that injury, and so we think that the injuries are microscopic, that they’re not

large enough to see but they definitely have their effects.” A.O. testified regarding the


                                             3
“effects” of her concussion—a terrible headache and the inability to think, concentrate, or

rest.

        Bowles further claims that A.O.’s injuries were “only temporary.” But under the

statute, substantial bodily harm means “temporary but substantial disfigurement, or

[injury] which causes a temporary but substantial loss or impairment of the function of

any bodily member or organ.” Minn. Stat. § 609.02, subd. 7a (emphasis added). There is

no requirement that the injury result in permanent impairment.         See, e.g., State v.

Carlson, 369 N.W.2d 326, 327–28 (Minn. App. 1985) (holding two black eyes, a bloody

nose, bruises, and scratches constitute substantial bodily harm), review denied (Minn.

July 26, 1985).

        A.O. suffered substantial bodily harm; her injury temporarily, but substantially,

impaired the function of her brain.      See State v. Ayala, No. A13-2322, 2014 WL
7236931, at *3 (Minn. App. Dec. 22, 2014) (stating that substantial bodily harm

established by evidence of head injury that caused bleeding, a laceration, and a

hematoma, and that while concussions are difficult to diagnose “especially in the

immediate aftermath of a head injury,” recurring headaches could be consistent with a

mild concussion), review denied (Minn. Mar. 17, 2015); In re Welfare of W.O., No. A10-

1535, 2011 WL 1237558, at *2 (Minn. App. Apr. 5, 2011) (stating that head wounds

carry the extra risk of concussion that are not always immediately apparent), review

denied (Minn. June 14, 2011).

        Affirmed.




                                            4